Citation Nr: 0315576	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  02-05 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

 Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from August 1943 to November 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 30 
percent evaluation.

A hearing was held in September 2002 before the undersigned.  
The undersigned was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.

A November 2001 rating decision denied service connection for 
hypertension, and a May 2002 rating decision denied service 
connection for a bilateral foot condition and denied 
entitlement to aid and attendance.  There is no record of the 
appellant having submitted a timely Notice of Disagreement as 
concerns these rating decisions.  Therefore, they are not 
before the Board, and they will not be a part of this 
decision.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the appellant has not been provided with 
the requisite statutory notice of the provisions of the VCAA 
and VA's obligations thereunder.  The notice provided to the 
appellant must, in addition to stating the general provisions 
of the VCAA, specifically inform the appellant what evidence 
the RO will attempt to obtain on behalf of the appellant and 
what evidence the appellant is expected to obtain and provide 
the RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

After reviewing the claims file and the assertions of the 
appellant's representative, the Board finds that appellate 
review of this case must be deferred for additional 
adjudication.

Specifically, the Board finds that the appellant has raised 
claims contending that there was clear and unmistakable error 
(CUE) in RO rating actions dated in November 1944 and 
February 1948, which evaluated the appellant's disability at 
30 percent and reduced it to 10 percent, respectively.  The 
veteran's representative avers that the November 1944 
evaluation was contrary to the factual record and thereby 
clearly and unmistakably erroneous.  Similarly, the 
appellant's representative avers that the February 1948 
rating action, which reduced the appellant's evaluation also 
was contrary to the factual record and thus clearly and 
unmistakably erroneous.  CUE has also been alleged in a 
rating decision of April 1979 that increased the disability 
rating to 30 percent.

The RO has not yet considered the appellant's CUE claims.  
Furthermore, the current issue of whether the appellant is 
entitled to an evaluation in excess of 30 percent for his 
service-connected anxiety reaction is inextricably 
intertwined with the CUE claims. See EF v. Derwinski, 1 
Vet.App. 324 (1991); Harris v. Derwinski, 1 Vet.App. 180 
(1991); Meyers v. Derwinski, 1 Vet.App. 127 (1991).  In 
deciding whether a claim raised during the course of an 
appeal is inextricably intertwined with an issue that has 
been developed, the Board must analyze what effect an 
allowance of the claim not developed for appellate 
consideration would have on the denied claim on appeal.  
Hoyer v. Derwinski, 1 Vet. App. 208, 209 (1991).  In the 
instant case, a determination that there was CUE in any of 
the rating decisions referenced would have an impact on the 
disability rating currently assigned and, thus, on the issue 
currently on appeal which involves the proper rating to be 
assigned.  As such, the increased evaluation issue must be 
deferred pending RO adjudication of the CUE claims.

Moreover, the Board notes that the claims folder contains one 
page of what appears to be (or have been) a multipage 
document dated September 16, 2002, authored by an unknown 
party.  The single page in the case file reflects it is 
submitted on behalf of the appellant and presents a partial 
synopsis of the appellant's case.  There are notes in 
longhand on the rear.  This matter is referred to the RO to 
determine if there are missing pages to this document and, if 
so, to recover them and associate them with the case file, or 
otherwise provide clarification of this matter for the case 
file.  If appropriate, the veteran and his representative 
should be contacted for any additional clarification they may 
be able to provide concerning this document.  

Accordingly, the case is REMANDED for the following:

1.  The RO shall provide an appropriately 
worded letter to the appellant which 
specifically addresses the VCAA and its 
requirements of notice and assistance.  
In addition to the other required 
information, the letter should 
specifically inform the appellant of the 
evidence already obtained by the RO and 
associated with the claim file (as 
regards the issue of this particular 
appeal) and whether the RO intends to 
obtain any additional information.  
Further, the appellant must be 
specifically informed as to what, if any, 
evidence he is to obtain, and what, if 
any, additional evidence the VA will 
obtain on his behalf.  

2.  The RO should adjudicate the issue of 
whether there was clear and unmistakable 
error in the November 1944 rating 
decision which evaluated the appellant's 
disability at 30 percent, the February 
1948 rating decision, which reduced the 
appellant's evaluation to 10 percent, and 
the April 1979 rating decision that 
increased the evaluation to 30 percent.

3.  If action taken as to the CUE issue 
is adverse to the appellant, he should be 
informed of his appellate rights. If the 
appellant files a timely notice of 
disagreement, the RO should furnish him 
with a statement of the case containing 
the pertinent law and regulations and 
clearly setting forth the reasons and 
bases for the decision.  If the appellant 
files a timely substantive appeal, the RO 
should certify the issue for appellate 
consideration by the Board.

4.  Thereafter, the RO should review its 
decision on the claim for an increased 
evaluation.  In so doing, the RO should 
review the claims file and ensure that 
item 1, above, is complied with (The 
Board notes that the provisions of the 
VCAA do not apply to CUE claims. Livesay 
v. Principi, 15 Vet. App. 165 (2001)).

If any action remains adverse to the appellant, he should be 
furnished a supplemental statement of the case which 
summarizes the pertinent evidence, fully cites the applicable 
legal provisions, and reflects detailed reasons and bases for 
the decision(s) reached.  Thereafter, the appellant should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




